Exhibit 10.19.2 AMENDMENT TO EMPLOYMENT AGREEMENT This Amendment to Employment Agreement (this “Amendment” ) is made with reference to that certain Employment Agreement dated July2, 2014 ( “Agreement” ), by and between FutureFuel Chemical Company ( “ Company ” ) and Paul M. Flynn (“ Flynn ”). Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Agreement. The Agreement is amended as follows: 1. Amended Starting Date . The Initial Term of the Agreement as specified in Section2 of the Agreement is amended to be September2, 2014 through August31, 2015. Accordingly, Flynn’s starting Base Salary under Section3.1 shall be effective as of September2, 2014. 2. Revised Stock Grant Dates. Section3.3.1 of the Agreement is deleted and hereby amended to read in its entirety as follows: “Upon Flynn’s commencement of employment on September2, 2014, he will be vested on that day with 25,000 Restricted Shares.” Any and all other references in the Agreement to Flynn’s initial date of employment with Company or subsequent anniversaries thereof likewise shall refer to September2 instead of August1. 3. Continued Effectiveness. Except as specified herein, all other terms and conditions of the Agreement shall remain in full force and effect. All internal references in the Agreement or its exhibits shall be deemed to be to the Agreement as hereby amended. The parties have executed this Amendment effective as of July29, 2014. /s/ Paul M. Flynn Paul M. Flynn FUTUREFUEL CHEMICAL COMPANY By: /s/ Paul A. Novelly Paul A. Novelly, CEO
